—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an underinsured motorist claim, Michael Fullam appeals from an order of the Supreme Court, Nassau County (Saladino, J.), entered February 7, 1992, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
While any ambiguity concerning the kind of coverage that *458was obtained must be interpreted in favor of the insured (see, e.g., Matter of Liberty Mut. Ins. Co. v Annunziato, 187 AD2d 429), the determination of the Supreme Court that the policy obtained by the appellant did not provide underinsured motorist coverage is the only reasonable interpretation of that policy and is amply supported by the record. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.